ORDER

PER CURIAM.
Steven Stafford (“Defendant”) appeals the trial court’s entry of judgment of conviction after a jury found him guilty of one count of first-degree murder, section 565.020, two counts of armed criminal action, section 571.015, and one count of first degree assault, section 565.050.1
We have reviewed the briefs of the parties and the record on appeal. We find the claims of error to be without merit. An opinion reciting the facts in detail and restating principles of law would serve no . jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
The judgment is affirmed pursuant to Missouri Supreme Court Rule 30.25.

. All statutory references are to R.S.Mo., (2000), as supplemented.